
	
		I
		111th CONGRESS
		1st Session
		H. R. 3043
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Ms. Linda T. Sánchez of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of substitute adult day care services under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Adult Day Care Services Act
			 of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Adult day care can offer services,
			 including medical care, rehabilitation therapies, dignified assistance with
			 activities of daily living, nutrition therapy, health monitoring, social
			 interaction, stimulating activities, and transportation, to seniors and people
			 with disabilities at no extra cost to the Medicare Program.
			(2)The care given at adult day care facilities
			 provides seniors, people with disabilities, and their familial caregivers with
			 more care hours and additional services that are critical to keeping patients
			 healthier and in the home.
			(3)More than
			 50,000,000 people provide care for a chronically ill, disabled or aged family
			 member or friend during any given year. In 2002, almost half of workers in the
			 United States provided some form of caregiving.
			(4)Caregivers, the majority of whom are women,
			 provide an estimated $306,000,000,000 in free services annually.
			 The pool of potential family caregivers is dwindling, from 11 potential
			 caregivers for each person needing care today to a projected 4 to 1 ratio in
			 2050.
			(5)Caregiving families tend to have lower
			 incomes than non-caregiving families, and the average intensive caregiver loses
			 $659,139 in wages, pension benefits, and Social Security benefits over a
			 lifetime. At least 6 out of 10 employed caregivers reported that they had made
			 some work-related adjustments as a result of their caregiving responsibilities,
			 and an estimated 9 percent of caregivers left the workplace altogether as a
			 result of their caregiving responsibilities.
			(6)The total
			 estimated cost to employers for full-time employees with intense caregiving
			 responsibilities is $17,100,000,000. The total estimated cost to employers for
			 all full-time, employed caregivers is $33,600,000,000 annually.
			(7)Adult day care centers, which are located
			 in every State in the United States and the District of Columbia, serve as an
			 effective source of relief to familial caregivers and provide quality health
			 options to treat our Nation’s elderly population, which is about to
			 dramatically increase with the aging of the baby boomer generation.
			3.Medicare coverage
			 of substitute adult day care services
			(a)Substitute adult
			 day care services benefit
				(1)In
			 generalSection 1861(m) of the Social Security Act (42 U.S.C. 1395x(m)) is
			 amended—
					(A)in the matter
			 preceding paragraph (1), by inserting or paragraph (8) after
			 paragraph (7);
					(B)in paragraph (6),
			 by striking and at the end;
					(C)in paragraph (7),
			 by adding and at the end; and
					(D)by inserting after
			 paragraph (7), the following new paragraph:
						
							(8)substitute adult day care services (as
				defined in subsection (hhh)(1)) furnished by a State licensed or certified or
				nationally accredited adult day dare facility (as defined in subsection
				(hhh)(2));
							.
					(2)Substitute adult
			 day care services definedSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x)
			 is amended by adding at the end the following new subsection:
					
						(hhh)Substitute adult day care services; adult day care
		  facility(1)(A)The term substitute adult day care
				services means the items and services described in subparagraph (B) that
				are furnished to an individual by a State licensed or certified or nationally
				accredited adult day care facility as a part of a plan under subsection (m)
				that substitutes such services for a portion of the items and services
				described in subparagraph (B)(i) furnished by a home health agency under the
				plan, as determined by the physician establishing the plan.
								(B)The items and services described in
				this subparagraph are the following items and services:
									(i)Items and services described in
				paragraphs (1) through (7) of subsection (m).
									(ii)Transportation of the individual to
				and from such adult day care facility in connection with any such item or
				service.
									(iii)Meals.
									(iv)A program of supervised activities
				(that meets such criteria as the Secretary determines appropriate) designed to
				promote physical and mental health that are furnished to the individual by such
				a facility in a group setting for a period of not fewer than 4 and not greater
				than 12 hours per day.
									(v)A medication management program (as
				defined in subparagraph (C)).
									(C)For purposes of subparagraph (B)(v),
				the term medication management program means a program of
				education and services (that meets such criteria as the Secretary determines
				appropriate) to minimize—
									(i)unnecessary or inappropriate use of
				prescription drugs; and
									(ii)adverse events due to unintended
				prescription drug-to-drug interactions.
									(2)(A)Except as provided in
				subparagraph (B), the term State licensed or certified or nationally
				accredited adult day care facility means a public agency or private
				organization, or a subdivision of such an agency or organization, that—
									(i)is engaged in providing skilled
				nursing services and other therapeutic services directly or under arrangement
				with a home health agency;
									(ii)meets such standards established by
				the Secretary to assure quality of care and such other requirements as the
				Secretary finds necessary in the interest of the health and safety of
				individuals who are furnished services in the facility;
									(iii)provides the items and services
				described in paragraph (1)(B);
									(iv)subject to subparagraph (B), meets
				the requirements of paragraphs (2) through (8) of subsection (o); and
									(v)if the agency, organization, or
				subdivision is in a State not described in subsection (o)(4), is accredited
				through a nationally recognized accrediting agency.
									(B)The Secretary may waive the
				requirement of a surety bond under paragraph (7) of subsection (o) in the case
				of an agency or organization that provides a comparable surety bond under State
				law.
								(C)For purposes of payment for home health
				services consisting of substitute adult day care services furnished under this
				title, any reference to a home health agency is deemed to be a reference to a
				State licensed or certified or nationally accredited adult day care
				facility.
								(D)Nothing in this paragraph shall be
				construed as prohibiting a home health agency from—
									(i)establishing a State licensed or certified
				or nationally accredited adult day care facility; or
									(ii)providing services under arrangements with
				such a
				facility.
									.
				(3)Conforming
			 amendmentsSections 1814(a)(2)(C) and 1835(a)(2)(A)(i) of the
			 Social Security Act (42 U.S.C.
			 1395f(a)(2)(C) and 1395n(a)(2)(A)(i)) are each amended by striking
			 section 1861(m)(7) and inserting paragraph (7) or (8) of
			 section 1861(m).
				(b)Payment for
			 substitute adult day care services under the home health prospective payment
			 systemSection 1895 of the
			 Social Security Act (42 U.S.C.
			 1395fff) is amended by adding at the end the following new subsection:
				
					(f)Payment rate and
				limitation on payment for substitute adult day care services
						(1)Payment
				rate
							(A)In
				generalThe Secretary shall determine each component (as defined
				by the Secretary) of substitute adult day care services (under section
				1861(hhh)(1)(B)(i)) furnished to an individual under the plan of care
				established under section 1861(m) with respect to such services.
							(B)Estimation of
				payment amountThe Secretary shall estimate the amount that would
				otherwise be payable under this section for all home health services under that
				plan of care other than substitute adult day care services for a week or other
				period specified by the Secretary.
							(C)Amount of
				paymentThe total amount payable for home health services
				consisting of substitute adult day care services under such plan of care is 98
				percent of the amount estimated to be payable under subparagraph (B) furnished
				under the plan by a home health agency.
							(2)Limitations
							(A)In
				generalWith respect to home health services consisting of
				substitute adult day care services, no payment may be made under this section
				for home health services consisting of substitute adult day care services
				described in clauses (ii) through (v) of section 1861(hhh)(1)(B).
							(B)Limitation on
				balance billingA State
				licensed or certified or nationally accredited adult day care facility shall
				accept as payment in full for substitute adult day care services (including
				those services described in clauses (ii) through (v) of section
				1861(hhh)(1)(B)) furnished by the facility to an individual entitled to
				benefits under this title the amount of payment provided under this section for
				home health services consisting of substitute adult day care
				services.
							.
			(c)Consolidated
			 billingSection 1862(a) of the Social Security Act (42 U.S.C.
			 1395y(a)) is amended—
				(1)by striking
			 or at the end of paragraph (23);
				(2)by striking the
			 period at the end of paragraph (24) and inserting ; or;
			 and
				(3)by
			 inserting after paragraph (24) the following new paragraph:
					
						(25)which are substitute adult day care
				services for which payment may be made under section 1895(f) and which are
				furnished to an individual by a State licensed or certified or nationally
				accredited adult day care facility pursuant to a plan of care established under
				section 1861(m) with respect to such services, by an entity other than such
				facility, unless the services are furnished under arrangements (as defined in
				section 1861(w)(1)) with the entity made by such
				facility.
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2010.
			
